DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/861,215 on July 21, 2021. Please note: Claims 1, 3 and 8 have been amended, claims 9, 11 and 22 have been cancelled, and claim 24 has been newly added. Claims 1-8, 10, 12-21, 23 and 24 are pending and have been examined.
	Applicant’s arguments, see the remarks, filed 07/21/2021, with respect to claims 1, 12 and 16 have been fully considered and are persuasive.  The previous rejections are hereby withdrawn in view of the arguments, and new grounds of rejection are presented below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienhoefer (US 20070146385 A1).

Regarding Claim 1, Kienhoefer teaches:
	An electronic device (FIG. 1) comprising: 
(1) configured to display images when programmed with display image data (See FIG. 1) (See paragraph [0050], lines 1-3; See paragraph [0053], lines 7-10); and 
	a display pipeline (See FIG. 1: 2) configured to receive image data and process the image data through one or more image processing blocks (See FIGS. 3 and 4, showing details of the display pipeline, including one or more image processing blocks) to obtain the display image data (See paragraph [0053]; See FIG. 1: image data R, G, B is received and processed by 2 to obtain the display image data R’, G’, B’), wherein the one or more image processing blocks comprise: 
		burn-in compensation processing (FIGS. 3 and 4: 12 and associated processing blocks 10a, 10b) configured to apply gains (Rkor,  Gkor, Bkor) (See paragraph [0058]) to sub-pixels of the image data (See FIG. 4: 12 applies the gains Rkor,  Gkor, Bkor to sub-pixels R, G, B of the image data) according to one or more burn-in compensation gain maps and one or more global gain parameters (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to one or more burn-in compensation gain maps. Additionally, the parameter values stored in the parameter memory 4 correspond to one or more global gain parameters), wherein the one or more burn-in compensation gain maps provide a two-dimensional mapping of gains (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to a two-dimensional mapping of gains) and the one or more global gain parameters adjust the one or more burn-in compensation gain maps (See paragraph [0035]; See paragraph [0058]; See claim 17; Therefore, the parameters adjust the one or more burn-in compensation gain maps by adjusting Rkor,  Gkor, Bkor) such that, when applied to the sub-pixels of the image data, the applied gains reduce a gain of at least one of the sub-pixels of the image data (See paragraph [0063], last seven lines) to account for sub-pixel aging non-uniformity on the electronic display and thereby to reduce or eliminate burn-in artifacts that would otherwise appear on the electronic display when the electronic display is programmed with the display image data (See paragraph [0017]), wherein the one or more global gain parameters are based at least in part on a global brightness setting of the electronic display (See paragraph [0035]; See paragraph [0062]; See claims 17 and 25; Therefore, because the one or more global gain parameters include the system-induced maximum brightness, they are based at least in part on a global brightness setting of the electronic display) wherein the burn-in compensation processing is configured to determine a change in the global brightness setting, wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount; or (Examiner’s note: due to the use of the term “or”, the claim only requires one of the burn-in compensation processing or burn-in statistics collection processing to be present. Therefore, the Examiner is interpreting the claim limitations as being met by Kiehoefer because the limitations of the burn-in statistics collection processing are taught by Kienhoefer)
		burn-in statistics collection processing (FIGS. 3 and 4: 11 and associated processing blocks 10b) configured to compute incremental updates of pixel aging that is expected to occur due to the display image data (See paragraph [0056]; See paragraph [0063]) or a current temperature of an area of the electronic display (See paragraph [0035]; See claim 17; Therefore, since an operating temperature of the display is used in the determination of the pixel correction data, a current temperature of an area of the electronic display is computed), or both (As discussed previously, both of the claimed computations are performed), wherein the incremental updates are based at least in part on the display image data (See paragraph [0056]; See paragraph [0063]; See FIG. 4: the display image data R’, G’, B’ is input into 11 to perform the incremental updates) and the global brightness setting (See paragraph [0062]; See FIG. 4: 10b incorporates the global brightness setting into the incremental updates); or 
		both the burn-in compensation processing and the burn-in statistics collection processing (As discussed above, due to the use of the term “or”, the claim only requires one of the burn-in compensation processing or burn-in statistics collection processing to be present. Therefore, the Examiner is interpreting the claim limitations as being met by Kiehoefer because the limitations of the burn-in statistics collection processing are taught by Kienhoefer).

Regarding Claim 2, Kienhoefer teaches:
The electronic device of claim 1, wherein the electronic display comprises a self- emissive electronic display (See FIG. 1: 1; See paragraph [0001]; See paragraph [0050], lines 1-3) having sub-pixels that age non-uniformly due to luminance output, temperature, or both (See paragraph [0017], lines 1-11).

Regarding Claim 3, Kienhoefer teaches:
The electronic device of claim 1, wherein the one or more burn-in compensation gain maps comprises at least a first plane corresponding to a first color component of the sub-pixels of the electronic display (See paragraph [0058]: a first plane Rkor corresponding to a first color component R of the sub-pixels of the electronic display), a second plane corresponding to a second color component of the sub- pixels of the electronic display (See paragraph [0058]: a second plane Gkor corresponding to a second color component G of the sub-pixels of the electronic display), and a third plane corresponding to a third color component of the sub-pixels of the electronic display (See paragraph [0058]: a second plane Bkor corresponding to a third color component B of the sub-pixels of the electronic display).

Regarding Claim 4, Kienhoefer teaches:
The electronic device of claim 1, wherein the one or more burn-in compensation gain maps are stored in a corresponding one or more frame buffers (5) accessible to the display pipeline (See FIG. 2) (See paragraph [0052], last four lines; See FIG. 2: Rkor, Gkor, Bkor are stored in 5, which corresponds to one or more frame buffers, which is accessible to the display pipeline 2).

Regarding Claim 23, Kienhoefer teaches:
The electronic device of claim 1, wherein the threshold amount comprises a 1 nit threshold amount (Although Kienhoefer does not teach this particular limitation, as discussed above the use of the term “or”, the claim only requires one of the burn-in compensation processing or burn-in statistics collection processing to be present. Since this claim further limits the burn-in compensation processing, and the burn-in compensation processing is not necessarily present in the electronic device according to claim 1, the Examiner is interpreting Kienhoefer as teaching the entirety of claim 23 because it teaches the limitations of the burn-in statistics collection processing).

Regarding Claim 24, Kienhoefer teaches:
The electronic device of claim 1, wherein the gains applied to all sub-pixels of a first color component (e.g., Rkor) are based at least in part on a first global gain parameter of the one or more global gain parameters (See paragraph [0035]; See paragraph [0058]; See claim 17; Therefore, a first global gain parameter of the one or more global gain parameters may correspond to an overall brightness of the display in the basic color red) and the gains applied to all sub-pixels of a second color component (e.g., Gkor) are based at least in part on a second (See paragraph [0035]; See paragraph [0058]; See claim 17; Therefore, a second global gain parameter of the one or more global gain parameters may correspond to an overall brightness of the display in the basic color green).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Inoue et al. (US 20140176403 A1), hereinafter Inoue.

Regarding Claim 5, Kienhoefer does not explicitly teach:
The electronic device of claim 1, wherein the one or more burn-in compensation gain maps have less than a full resolution of the electronic display, and wherein the burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps before applying the gains to the sub-pixels of the image data.
However, in the same field of endeavor, displays that compensate for deterioration (Inoue, Abstract), Inoue teaches:
One or more burn-in compensation gain maps (See FIG. 5: 161; See FIG. 9) have less than a full resolution of an electronic display, and wherein burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps before applying gains to sub-pixels of image data (See paragraph [0083].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify electronic device (as taught by Kienhoefer) so the one or more burn-in compensation gain maps have less than a full resolution of the electronic display, and wherein the burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps before applying the gains to the sub-pixels of the image data (as taught by Inoue). Doing so would reduce the amount of data stored in memory for the one or more burn-in compensation gain maps (See Inoue, paragraph [0107]).

Regarding Claim 6, Kienhoefer in view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer in view of Inoue teaches:
(See Inoue, paragraph [0109] and FIG. 9).

Regarding Claim 7, Kienhoefer in view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer in view of Inoue teaches:
The electronic device of claim 5, wherein the burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps using nearest- neighbor interpolation (See Inoue, paragraph [0109] and FIG. 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Han (US 20170213493 A1).

Regarding Claim 8, Kienhoefer teaches:
The electronic device of claim 1, wherein the display pipeline is configured to compute the one or more burn-in compensation gain maps (See paragraph [0058]) based at least in part on an accumulation of the incremental updates of sub-pixel aging (See Kienhoefer, paragraph [0056] and [0058]) and provide the one or more burn-in compensation gain maps to the display pipeline (See FIG. 2: Rkor, Gkor, Bkor are stored in 5 and supplied to the display pipeline 2).
Kienhoefer does not explicitly teach (see elements emphasized in italics):
a processor configured to interact with the display pipeline, wherein the processor is configured to compute the one or more burn-in compensation gain maps and provide the one or more burn-in compensation gain maps to the display pipeline
However, in the same field of endeavor, image sticking compensating devices (Han, paragraph [0003]), Han teaches:
	a processor (FIG. 2: 260; See paragraph [0052])) configured to interact with a display pipeline (FIG. 1: 200), wherein the processor is configured to compute one or more burn-in compensation gain maps and provide the one or more burn-in compensation gain maps to the display pipeline (See paragraph [0066], lines 9-12; See paragraph [0072], lines 1-4: 262 included in 260 stores the lookup tables that are computed and provided to the display pipeline).
Kienhoefer contained a device which differed from the claimed device by the substitution of the display pipeline computing the one or more burn-in compensation gain maps, instead of a processor. Han teaches the substituted element of a processor configured to interact with a display pipeline. Their functions were known in the art to compute one or more burn-in compensation gain maps. The use of the display pipeline without a processor, as taught by Kienhoefer could have been substituted with the processor configured to interact with the display pipeline, as taught by Han and the results would have been predictable and resulted in using a processor to perform the claimed computation.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Zheng et al. (US 20160267834 A1), hereinafter Zheng.

Regarding Claim 10, Kienhoefer does not explicitly teach:
The electronic device of claim 1, wherein the one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to the sub-pixels of the image data.
However, in the same field of endeavor, display devices (Zheng, Abstract), Zheng teaches:
one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to sub-pixels of image data (See paragraphs [0043] and [0044]: Max(T1,T2,T3,T4) correspond to one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to sub-pixels of image data).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Kienhoefer) so the one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to the sub-pixels of the image data (as taught by Zheng). Doing so would allow complete compensation of the image sticking on the display by maintaining the correct relative ratio in output values (See Zheng, paragraph [0044]).

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered and are persuasive.
	Applicant argues (Remarks, pages 11-16) that the prior art, including Jangda and Diefenbaugh do not teach the following limitations of the independent claims: “wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount”. The Examiner agrees will Applicant’s assessment of these references and the rejections including these references have been withdrawn. As explained in the above rejections, the Examiner respectfully submits that Kienhoefer teaches the limitations of claim 1 due to the use of the term “or”, even if Kienhoefer or the other cited prior art does not teach “wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount”. Therefore, new grounds of rejection over Kienhoefer have been presented. 

Allowable Subject Matter
Claims 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claims 12 and 16.

The closest prior art to claim 12 is Inoue et al. (US 20140176403 A1), hereinafter Inoue in view of Kienhoefer (US 20070146385 A1).
	
	Regarding Claim 12, please refer to the rejection of claim 12 presented in the Non-Final Office action dated 05/13/2021. Furthermore, Inoue in view of Kienhoefer does not explicitly teach:
	wherein the burn-in compensation processing is configured to determine a change in the global brightness setting, wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount.
	As discussed above, the Examiner agrees that Jangda and Diefenbaugh and do not render this limitation obvious. Furthermore, none of the other cited prior art would render this limitation obvious in combination with Inoue in view of Kienhoefer. Therefore, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claim 12.

	Claims 13-15 depend on claim 12, and are therefore allowed for the above reasons.

The closest prior art to claim 16 is Kienhoefer (US 20070146385 A1).

	Regarding Claim 16, please refer to the rejection of claim 16 presented in the Non-Final Office action dated 05/13/2021. Furthermore, Kienhoefer does not explicitly teach:
	determining a change in the global brightness setting, wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount.
	As discussed above, the Examiner agrees that Jangda and Diefenbaugh and do not render this limitation obvious. Furthermore, none of the other cited prior art would render this limitation obvious in combination with Kienhoefer. Therefore, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claim 16.

	Claims 17-21 depend on claim 16, and are therefore allowed for the above reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692